799 N.E.2d 681 (2003)
206 Ill.2d 642
278 Ill.Dec. 816
Larry WHEATON et al., petitioners,
v.
M. Steven SUWANA, M.D., F.A.C.S., respondent.
No. 96990.
Supreme Court of Illinois.
December 3, 2003.
In the exercise of this Court's supervisory authority, the Appellate Court, Fifth District, is directed to vacate its judgment in Wheaton v. Suwana, 341 Ill.App.3d 929, 276 Ill.Dec. 219, 793 N.E.2d 978 (2003), and to reconsider, giving specific consideration to the issue of whether Public Act 93-11, which amended section 8-101 of the Local Governmental And Governmental Employees Tort Immunity Act (745 ILCS 10/8-101), applies to this case.